Citation Nr: 1636049	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  14-27 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial rating greater for ischemic heart disease (coronary artery disease, status post myocardial infarction and coronary artery bypass grafting), evaluated at 100 percent from February 24, 1986; and at 30 percent from February 1, 1987 until March 11, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and H. B.


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from September 1967 to September 1970.  He died in March 1998.  The appellant is his spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which granted, in pertinent part, the Veteran's claim of service connection for coronary artery disease, status post coronary artery bypass graft, associated with herbicide exposure, assigning a 100 percent rating effective February 24, 1986, and a 30 percent rating effective February 1, 1987 through March 11, 1998, for accrued benefits purposes.  This decision was issued to the appellant that same month.  The RO noted in the April 2012 rating decision cover letter that the appellant was a recognized class member entitled to receive accrued benefits on behalf of her spouse (the Veteran) under the Nehmer litigation.  See generally Nehmer v. Veterans' Admin. of the Gov't of the United States, 284 F.3d 1158 (9th Cir. 2002).  The appellant disagreed with this decision in August 2011 and thereafter perfected her appeal in June 2014.  

During the course of the appeal, jurisdiction was transferred to the Cleveland, Ohio RO.

The appellant testified at a videoconference hearing before the undersigned Veterans Law Judge at the Cleveland RO in May 2016.  A transcript of the hearing is of record.  

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The record evidence shows that, between February 1, 1987 and August 22, 1997, the Veteran's service-connected coronary artery disease, status post myocardial infarction, and coronary artery bypass grafting, was manifested by intermittent chest pain and fatigue following his working full-time employment.  

2.  The record evidence shows that from August 23, 1997 to March 21, 1998, the Veteran's service-connected coronary artery disease, status post myocardial infarction, and coronary artery bypass grafting, resulted in the Veteran being unable to perform any type of employment. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 30 percent from February 1, 1987, to August 22, 1997, for coronary artery disease, status post myocardial infarction and coronary artery bypass grafting were not met.  38 U.S.C.A. §§ 1155, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.1000 , 4.1, 4.2, 4.7, 4.104, Diagnostic Code (DC) 7005-7017 (effective before January 23, 1998). 

2.  Resolving reasonable doubt in favor of the appellant, the criteria for an initial rating of 100 percent from August 23, 1997, to March 11, 1998, for coronary artery disease, status post myocardial infarction and coronary artery bypass grafting have been met.  38 U.S.C.A. §§ 1155, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.1000, 4.1, 4.2, 4.7, 4.104, Diagnostic Code (DC) 7005-7017 (effective before January 23, 1998); 38 C.F.R. §§ 3.1000 , 4.1, 4.2, 4.7, 4.104, Diagnostic Code (DC) 7005-7017 (effective after January 23, 1998). .


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

The appellant's higher initial rating claim for ischemic heart disease (coronary artery disease, status post myocardial infarction and coronary artery bypass grafting) for accrued benefits purposes, is a "downstream" element of the AOJ's grant of service connection for this disability in the currently appealed rating decision.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Board is aware of the decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) in which the Court held that, for an increased-compensation claim, section § 5103(a) requires, at a minimum, VA notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  Relying on the informal guidance from VA's Office of General Counsel  (OGC) and a VA Fast Letter issued in June 2008 (Fast Letter 08-16; June 2, 2008), the Board finds that Vazquez-Flores is not applicable.  According to OGC, because this appeal arises from an initial rating decision, VCAA notice obligations are satisfied fully once service connection has been granted.  Any further notice and assistance requirements are covered by 38 U.S.C. §§ 5104(a), 7105(d)(1), and 5103A as part of the appeals process, upon the filing of a timely NOD with respect to the initial rating or effective date assigned following the grant of service connection.

In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91.  To the extent that Dingess requires more extensive notice as to potential downstream issues such as disability rating and effective date, because the currently appealed rating decision was fully favorable to the Appellant on the issue of service connection for coronary artery disease, status-post coronary artery bypass graft, for accrued benefits purposes, and because the Appellant was fully informed of the evidence needed to substantiate this claim, the Board finds no prejudice to the Appellant in proceeding with the present decision.  See also Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Appellant in obtaining evidence and affording her the opportunity to give testimony before the AOJ and the Board.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Appellant has not contended otherwise.  The Veteran's electronic paperless claims files in Virtual VA and in Veterans Benefits Management System (VBMS) have been reviewed. 

As to the necessity for an examination/opinion, the Veteran's treatment records for the time period in question are available for review and provide the necessary information in order to properly rate the appeal.  

Higher Initial Rating Claim Between February 1, 1987 and March 11, 1998

The Appellant contends that the Veteran is entitled to an initial rating greater than 30 percent between February 1, 1987 until March 11, 1998 for his service-connected coronary artery disease, status-post status post myocardial infarction and coronary artery bypass grafting.  She specifically contends that this disability was completely disabling from the Veteran's initial hospitalization and treatment for coronary artery disease until his death.

Upon the death of an individual receiving benefit payments, certain persons shall be paid periodic monetary benefits to which that individual was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at date of death, and due and unpaid for a period not to exceed 2 years, based on existing rating decisions or other evidence that was on file when the Veteran died.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a); Jones v. Brown, 8 Vet. App. 558 (1996).  Only evidence contained in the claims file at the time of the Veteran's death, or certain VA and service department records considered constructively in the claims file at that time, may be considered in adjudicating a claim for accrued benefits.  38 C.F.R. § 3.1000(d)(4); Hayes v. Brown, 4 Vet. App. 353 (1993).  Under 38 U.S.C.A. § 5121(c), a claim for accrued benefits requires that the application be filed within one year after the date of death.  The Veteran died in March 1998.  

As the RO noted in the July 2011 rating decision cover letter, a special review of the Veteran's claims file pursuant to the Nehmer litigation indicated that, during his lifetime, he met the applicable criteria which entitled the Appellant to receive accrued benefits based on VA disability compensation claims which the Veteran had filed during his lifetime.  The RO noted specifically that the Veteran had filed a claim of service connection for coronary artery disease during his lifetime.  Having reviewed the record evidence, the Board concludes that there was a timely filed accrued benefits claim constructively of record in the claims file within one year of the Veteran's death.

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, as in this case, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In Johnson, the Federal Circuit held that 38 C.F.R. § 3.321 required consideration of whether a Veteran is entitled to referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating based on the impact of his or her service-connected disabilities, individually or collectively, on the Veteran's "average earning capacity impairment" due to such factors as marked interference with employment or frequent periods of hospitalization.  See Johnson v. McDonald, 762 F.3d 1362 (2014); see also 38 C.F.R. § 3.321(b)(1).  As is explained below in greater detail, following a review of the record evidence, the Board concludes that the symptomatology experienced by the Veteran, during his lifetime, as a result of his service-connected disabilities, individually or collectively, does not merit referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating.  In other words, the record evidence does not indicate that these service-connected disabilities, individually or collectively, show marked interference with employment or frequent periods of hospitalization during the Veteran's lifetime or otherwise indicate that the symptomatology associated with them is not contemplated within the relevant rating criteria found in the Rating Schedule.

The Veteran's service-connected coronary artery disease, status-post coronary artery bypass graft, is evaluated as 100 percent disabling effective February 24, 1986 and as 30 percent disabling effective February 1, 1987 to March 11, 1998 by analogy to 38 C.F.R. § 4.104, DC 7005-7017 (arteriosclerotic heart disease (coronary artery disease)-myocardial infarction).  See 38 C.F.R. § 4.104, DC 7005-7017 (2015).  Under the former rating criteria, effective prior to January 23, 1998, a minimum 30 percent rating was assigned for arteriosclerotic heart disease following typical coronary occlusion or thrombosis or with a history of substantiated anginal attack, ordinary manual labor feasible.  A higher 60 percent rating was assigned for arteriosclerotic heart disease following typical history of acute coronary occlusion or thrombosis or with history of substantiated repeated anginal attacks, more than light manual labor not feasible.  A 100 percent rating was assigned during and for 6 months following acute illness from coronary occlusion or thrombosis with circulatory shock, etc.  A 100 percent rating also was assigned under the former DC 7005 after 6 months with chronic residual findings of congestive heart failure or angina on moderate exertion or more than sedentary employment precluded.  See 38 C.F.R. § 4.104 , DC 7005 (effective prior to January 23, 1998).

Under the revised rating criteria, effective January 23, 1998, a 30 percent rating is assigned under DC 7005 with workload of greater than 5 METs (metabolic equivalents) but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram (EKG), or x-ray.  A higher 60 percent rating is assigned for myocardial infarction with more than 1 episode of acute congestive heart failure in the past year or workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A maximum 100 percent rating is assigned for chronic congestive heart failure or workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope or left ventricular dysfunction with an ejection fraction of less than 30 percent.  See 38 C.F.R. § 4.104, DC 7005 (2015).

If the revised criteria (effective from January 23, 1998) are favorable to the Veteran, then such criteria can be applied only for the period from and after the effective date of the regulatory change.  The Veteran gets the benefit of having the former criteria (in effect prior to January 23, 1998) applied for the period prior and after the change was made, however.  See VAOPGCPREC 3-2000, 65 Fed. Reg. 33,422 (2000); see also DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

The Board finds that the preponderance of the evidence is against granting the Veteran's claim for an initial rating greater than 30 percent from February 1, 1987, until August 22, 1997, for coronary artery disease, status-post coronary artery bypass graft, for accrued benefits purposes.  The appellant contends that the Veteran's service-connected coronary artery disease was more disabling than initially evaluated during this time period, entitling her to additional accrued benefits.  The record evidence physically or constructively on file at the time of the Veteran's death does not support the appellant's assertions regarding an objective worsening of the symptomatology attributable to the Veteran's service-connected coronary artery disease between February 1, 1987 and August 22, 1997.  

For example, in the years immediately following the surgery, the Veteran's primary  treatment was for hypertension and diabetes.  There were no reports or findings of difficulties with coronary artery disease.  At the time of a February 1992 stress test, the Veteran was noted to be able to achieve 6.3 METS.  Exercise myocardial perfusion was normal with no evidence of segmental perfusion evaluated by SPECT imaging in three planes.  It was the examiner's impression that the Veteran had a normal exercise perfusion study with low probability for exercise-induced ischemia.  

In November 1994, the Veteran was hospitalized for a knife wound.  He was again noted to be having problems with diabetes at that time.  The Veteran was also noted to be working at that time.  Review of all other systems was noted to be normal.  

In April 1997, the Veteran was seen with complaints of chest pains.  

During his August 23, 1997, hospitalization for a cerebrovascular accident, the Veteran underwent a left heart catheterization, left ventricular angiography, selective coronary arteriography and coronary bypass graft study, left and right internal mammary artery study, and an aortic root injection. 

The studies revealed that the left ventricular size was normal; however, there was moderate severe global hypocontractility of the left ventricle.   The systolic ejection fraction appeared to be about 30 percent.  

The examiner indicated that the left main coronary artery and right coronary artery were occluded at the origin.  The saphenous vein graft to the marginal branch was patent; however, the marginal was filling through small vessels and compromised flow.  The saphenous vein graft to the left anterior descending artery was visualized through the aortic root injection; however, the diagonal and left anterior descending artery were not quite well perfused.  There was moderate severe diminished systolic ejection fractions of the left ventricle, and the left and right internal mammary artery was a good caliber vessel but not localized.

At the May 2016 hearing, the appellant reported that nine months after the bypass surgery, the Veteran returned to his employment in heavy construction.  She noted that when the Veteran came home he would have pain in his chest where the surgery had been performed.  She also noted that he was fatigued all the time.   

The record evidence physically or constructively on file at the time of the Veteran's death shows that, between February 1, 1987, and August 22, 1997, his service-connected coronary artery disease is manifested by complaints of chest pain.

The record evidence physically or constructively on file at the time of the Veteran's death does not show that the Veteran's service-connected coronary artery disease was manifested by a history of acute coronary occlusion or thrombosis or with a history of substantiated repeated anginal attacks with more than light manual labor not feasible or chronic residual findings of congestive heart failure or angina on moderate exertion or more than sedentary employment precluded (i.e., a 60 or 100 percent rating under the former DC 7005) such that an initial rating greater than 30 percent is warranted between February 1, 1987 and August 22, 1997, under the former rating criteria for evaluating heart disease.  See 38 C.F.R. § 4.104, DCs 7005 (effective prior to January 23, 1998).  

Resolving reasonable doubt in favor of the appellant, a 100 percent disability evaluation is warranted from August 23, 1997.  The findings resulting from the various tests performed at the time of the August 1997 hospitalization demonstrate a worsening of the Veteran's coronary artery disease, to include the left main coronary artery and right coronary artery being occluded at the origin; the saphenous vein graft to the marginal branch filling through small vessels and compromised flow; the diagonal and left anterior descending artery not quite well perfused; and moderate severe diminished systolic ejection fractions of the left ventricle.  Moreover, the left ventricular systolic ejection fraction appeared to be about 30 percent, which under the new criteria (although not applicable until January 23, 1998) would warrant a 100 percent disability evaluation, if under 30 percent.  There is also no indication that the Veteran returned to work following this hospitalization.  Resolving reasonable doubt in favor of the appellant, the criteria for a 100 percent disability evaluation have been more closely approximated.  

Neither the Veteran, during his lifetime, nor the Appellant, after the Veteran's death, has identified or submitted any evidence, to include a medical nexus, dated prior to his death which supports assigning a higher initial rating for coronary artery disease than those assigned above.  

Extraschedular Consideration

The Board must consider whether the Appellant is entitled to consideration for referral for the assignment of an extraschedular rating for his service-connected coronary artery disease for accrued benefits purposes.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluations assigned for his service-connected coronary artery disease are not inadequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of this service-connected disability during the Veteran's lifetime under the former and revised rating criteria (as discussed above).  This is especially true because the 100 percent rating assigned from August 23, 1997, to March 11, 1998, the Veteran's date of death, for his service-connected coronary artery disease contemplate total cardiac disability.  This is also true because the 30 percent rating assigned for the Veteran's coronary artery disease, status-post myocardial infarction, from February 1, 1987 August 22, 1997, contemplates moderate cardiac disability.  Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  It appears that the Veteran remained employed in full-time capacity in heavy construction, with the exception of time when he was laid-off due to lack of work, prior to August 23, 1997.  Except for his hospitalization in August 23, 1997, the Veteran otherwise was not hospitalized for treatment of his service-connected coronary artery disease, during the appeal period, including between February 1, 1987 and August 22, 1997, when a 30 percent rating was in effect for this disability.  Finally, as noted elsewhere, the symptomatology experienced by the Veteran during his lifetime as a result of his service-connected disabilities, individually or collectively, does not merit referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating under Johnson, for accrued benefits purposes.  In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), for accrued benefits purposes, are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial rating greater than 30 percent from February 1, 1987, to August 22, 1997, for coronary artery disease, status post myocardial infarction and coronary artery bypass grafting is denied. 

An initial rating of 100 percent from August 23, 1997, to March 11, 1998, for coronary artery disease, status post myocardial infarction and coronary artery bypass grafting is granted.  




____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


